Citation Nr: 1024962	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-40 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, to include as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claim.  In April 2008, the 
Board remanded the Veteran's claim for further development.

In February 2008, the Veteran appears to have raised a new claim 
for service connection for bilateral leg and low back 
disabilities.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for appropriate 
action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran participated in a "radiation risk" activity as 
a member of the "occupation forces" in Hiroshima, Japan 
following World War II from October 17, 1945, to October 29, 
1945.

2.  The Veteran has been diagnosed with skin cancer, a radiogenic 
disease.

3.  The Veteran's skin cancer first manifested many years after 
service and is unrelated to any incident of service, including 
exposure to ionizing radiation.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by the Veteran's 
active service, and is not proximately due to or the result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In November 2003, prior to the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.
The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2008 should his service connection claim be 
granted.  It is therefore inherent in the claim that the Veteran 
had actual knowledge of the rating element of an increased rating 
claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  In March 
2005, a medical opinion regarding the relationship between the 
Veteran's exposure to ionizing radiation and his skin cancer was 
provide by the VA Chief Public Health and Environmental Hazards 
Officer.  Pursuant to the Board's April 2008 remand, VA obtained 
ship records for the USS Euryale and a second dose estimate in 
April 2010.  The Board also requested another opinion from the 
Under Secretary for Health as to whether the Veteran's in-service 
exposure to ionizing radiation was the causative factor for his 
development of skin cancer.  However, in April 2010 the Defense 
Threat Reduction Agency indicated due to the Veteran's location 
at Sasebo, Japan, he had no potential for exposure to radiation 
from the strategic bombing of Hiroshima or Nagasaki.  The Board 
notes that the primary purpose of the remand order was to obtain 
a second opinion as to the etiology of the Veteran's skin cancer 
in light of the new evidence received.  However, based on the 
April 2010 findings from the Defense Threat Reduction Agency, the 
Board finds that the failure to obtain a second opinion to be 
harmless error and that the RO has substantially complied with 
the Board's remand with regard to this appeal.  Dyment v. West, 
13 Vet. App. 141 (1999) (remand not required where Board's remand 
instructions were substantially complied with).  The record 
reflects that the Veteran is in receipt of disability benefits 
from the Social Security Administration for low back and 
bilateral hip disabilities.  However, since those records are not 
relevant to the current issue on appeal they have not been 
requested or obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010).  Finally, while the Board's April 2008 remand 
requested a supplemental statement of the case if the decision 
remained adverse to the Veteran, none was provided to the 
Veteran.  However, as the record contains essentially the same 
information as other records that were received prior to the 
issuance of the most recent supplemental statement of the case in 
November 2007, the Board concludes that the failure to issue 
another supplemental statement of the case was harmless error 
because the file did not contain additional evidence to consider.  
38 C.F.R. § 19.31 (2009), Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for malignant tumors if manifest to a degree of 10 
percent or more within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A 
radiation-exposed Veteran is one who participated in a radiation-
risk activity.  A radiation-risk activity includes the onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device, occupation of Hiroshima or Nagasaki during World 
War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3) (2009).  In applying the statutory presumption, 
there is no requirement for documenting the level of radiation 
exposure.

Second, other radiogenic diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or more 
after service in an ionizing radiation-exposed Veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  Other claimed 
diseases may be considered radiogenic if the claimant has cited 
or submitted competent scientific or medical evidence that 
supports that finding.  38 C.F.R. § 3.311(b)(4) (2009).  When it 
has been determined that: (1) a Veteran has been exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest five years or more after exposure, 
the claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 3.311(c) 
(2009).  When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with reference to 
38 C.F.R. § 3.311(e) and may request an advisory medical opinion 
from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1) (2009).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it is 
at least as likely as not that the disease resulted from in-
service radiation exposure or whether there is no reasonable 
possibility that the disease resulted from in- service radiation 
exposure.  38 C.F.R. § 3.311(c)(1) (2009).

Third, direct service connection can be established by showing 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the burden of tracing causation to 
a condition or event during service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.311.

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for skin cancer.

The Veteran contends that his skin cancer is the result of 
exposure to ionizing radiation.  The record reflects that the 
Veteran was stationed aboard the USS Euryale for the period from 
September 1945 to January 1946, when the ship was stationed in 
Japan, as part of the occupational forces.  It has been 
determined that the Veteran was present in the hypocenter, or the 
downwind fallout area, for the period from October 17, 1945, to 
October 29, 1945.

The first question before the Board is thus whether the Veteran 
meets the criteria for qualification as a radiation-exposed 
Veteran.  The Veteran's service records reflect that he was a 
member of the occupation forces in  Hiroshima, Japan following 
World War II from October 17, 1945 to October 29, 1945.  The 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and ending 
on July 1, 1946, is considered a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3) (2009).  As the Veteran has been 
determined to have participated in a radiation-risk activity, he 
meets the criteria for qualification as a radiation-exposed 
Veteran.  As a radiation-exposed Veteran, the level of his 
radiation exposure need not be documented, provided that he has 
been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) 
or other radiogenic disease.  However, while skin cancer is 
listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease, it 
is not among the types of diseases listed at 38 C.F.R. 
§ 3.309(d)(2) subject to presumptive service connection in 
radiation-exposed Veterans.  Thus, in order to be entitled to 
service connection, the Veteran's skin cancer must be determined 
by the VA Under Secretary of Health to be related to the 
Veteran's ionizing radiation exposure while in service, or 
otherwise be linked medically to ionizing radiation exposure 
while in service.

In October 2004, VA obtained a radiation dose estimate for the 
Veteran's exposure from the Defense Threat Reduction Agency.  The 
prepared dose estimate was based upon the Veteran's 
recollections, statements, and his service records; operational 
documents and reports; and scientific principles and studies.  
The Veteran accepted the description as accurate.  Using the 
scientific dose reconstruction titled "Radiation Dose 
Reconstruction: U.S. Occupation Forces in Hiroshima and Nagasaki, 
Japan 1945-1946 (DNA 5512F)," it was determined that "even the 
most exposed of the occupation troops in Japan from both internal 
and external exposure was probably well below 1 rem."  The 
scientific dose reconstruction indicated that the Veteran would 
have received a total external gamma dose of 0.006 rem, an upper 
bound external gamma dose of 0.018 rem, a total skin dose (nose, 
forehead) of 0.014 rem, and an upper bound total skin dose (nose, 
forehead) of less than 1 rem.  It was also estimated that the 
Veteran was exposed to a total skin dose (arms) of 0.024 rem and 
an upper bound total skin dose (arms) of less than 1 rem during 
service.  The Defense Threat Reduction Agency indicated that none 
of the troops participating in the occupation of Japan received a 
dose from neutron radiation.

The dose estimates prepared by the Defense Threat Reduction 
Agency were forwarded to the Under Secretary for Health for a 
medical opinion regarding the relationship between the Veteran's 
exposure to ionizing radiation and his skin cancer.  In a March 
2005 opinion, the VA Chief Public Health and Environmental 
Hazards Officer used the "Interactive Radioepidemiological 
Program" of the National Institute for Occupational Safety and 
Health to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's skin cancers.  The 
physician opined that it was unlikely that the Veteran's 
individual skin cancers could be attributed to exposure to 
ionizing radiation in service.  The Committee on Interagency 
Radiation Research and Policy Coordination Science Panel Report 
Number 6, 1988, did not provide screening doses for skin cancer.  
However, skin cancer usually has been attributed to ionizing 
radiation at high doses.  Excess numbers of basal cell cancers 
have also been reported in skin which received doses of 9-12 rads 
in margins of irradiated areas according to "Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V)."  An 
increased risk for basal cell but not squamous cell skin cancers 
has been seen in atomic-bomb survivors according to "Ron, et 
al., Skin Tumor Risk among Atomic-bomb Survivors in Japan, Cancer 
Causes and Control, Volume 9, 1998, p 395."  Scientific data 
suggested that the likelihood of developing skin cancer as a 
result of exposure to ionizing radiation was in the 99th 
percentile, for a probability causation of .28 to 7.24 percent, 
which was supported by citation to The Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health web site.

The Veteran contends that the October 2004 dose estimate was 
faulty in that it was not based upon an estimated exposure for 
the entire period during which he was stationed in the vicinity 
of Nagasaki and Hiroshima.  The Board notes that while the 
Veteran may, by regulation, only be considered a member of the 
occupation forces for the limited period from October 17, 1945, 
to October 29, 1945, the Veteran contends that he may have also 
been exposed to ionizing radiation  during the entire period he 
was stationed in Japan.  38 C.F.R. § 3.309(d)(vi) (2009).

In support of his clam, in July 2005 the Veteran submitted 
excerpts of articles from "The American Legion Magazine" and 
the "Gorgon" that discussed VA benefits available to atomic-
bomb veterans.  The RO obtained a copy of the USS Euryale's log 
book and the Veteran provided a copy of the ship's itinerary from 
December 2, 1943, to October 31, 1945.

In response to the additional arguments and evidence submitted by 
the Veteran, in April 2008 the Board remanded the claim for VA to 
obtain an additional dose estimate from the Defense Threat 
Reduction Agency.  In April 2010, the Defense Threat Reduction 
Agency stated that the October 2004 dose assessment remained 
current and that in addition to Hiroshima, the USS Euryale 
visited Sasebo, Japan (approximately 180 miles from Hiroshima and 
30 miles from Nagasaki), from September 28, 1945, to October 16, 
1945, and from October 31, 1945, to January 12, 1946.  The 
Veteran detached from the ship on December 29, 1945.  A 
scientific radiation dose assessment report for American troops 
occupying cities in Japan outside Hiroshima and Nagasaki 
indicated that the Veteran, because of his location at Sasebo, 
had no potential for exposure to radiation from the strategic 
bombing of Hiroshima or Nagasaki.

Because the March 2005 opinion obtained by the VA Under Secretary 
of Health determined that the Veteran's skin cancer was not 
likely related to ionizing radiation exposure while in service, 
in order for service connection to be warranted in this case, his 
skin cancer must otherwise be linked medically to ionizing 
radiation exposure while in service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  To date, however, no medical professional 
has attributed the Veteran's skin cancer to in-service exposure 
to ionizing radiation.

The Veteran's service medical records include normal examinations 
of the skin in January 1943 and January 1946.

Post-service medical records include a November 1983 diagnosis of 
basal cell carcinoma.  The Veteran indicated that he was treated 
for a cancerous lesion on his upper lip in the late 1970s but was 
not able to find supporting VA treatment records.  In December 
1996, he was diagnosed with questionable irritant dermatitis and 
seborrheic dermatitis.  An April 1998 report indicates a 
diagnosis of actinic keratoses and no evidence of skin cancer.  
However, an October 1999 report reflects an excision of skin 
cancer from the Veteran's left nasolobial fold approximately 
twenty years ago and diagnoses of rosacea and actinic keratoses 
with no recurrence of skin cancer.  In November 2003, a biopsy 
indicated significant epidermal atypia and actinic damage 
consistent with actinic keratosis of the left temple.

The Veteran's service medical records do not show that he 
developed skin cancer or any other skin disorder during active 
service, nor is there medical evidence of or a diagnosis of skin 
cancer until 1979, more than 33 years after separation.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  While the competent medical evidence shows that the 
Veteran was treated for skin cancer and skin conditions after his 
active service, the preponderance of the evidence does not show 
that any current skin cancer or other skin condition was incurred 
in or aggravated during service.  Furthermore, the record 
includes a competent medical opinion that it was unlikely that 
the Veteran's individual skin cancers could be attributed to 
exposure to ionizing radiation during his service.  In the 
absence of competent medical evidence linking any current skin 
cancer or other skin condition to service, service connection 
must be denied.

The Veteran has attributed his skin cancer to his service.  
However, as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events, 
presence, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's skin cancer is not 
subject to lay diagnosis.  The Veteran can report that he had 
lesions on his skin.  That is a subjective symptom and not 
readily identifiable or apparent as a clinical disorder in the 
way that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have 
the medical expertise to discern the nature of any current skin 
diagnoses nor does he have the medical expertise to provide an 
opinion regarding the etiology.  In sum, the issue does not 
involve a simple diagnosis.  The Veteran is competent to report 
that he has been diagnosed with skin cancer, but, as noted, he is 
not competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his skin cancer is 
related to exposure to ionizing radiation during his service, his 
statements alone are not competent to provide the medical nexus.  
Thus, the Veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any skin cancer or other skin condition was incurred in 
or aggravated by service, or that any skin cancer is related to 
the Veteran's service or to exposure to ionizing radiation during 
his service.  The competent medical opinion of record found that 
it was unlikely that his skin cancer was related to exposure to 
ionizing radiation during his service.  Therefore, service 
connection for skin cancer is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, to include as secondary to 
exposure to ionizing radiation, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


